Citation Nr: 0712586	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-33 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, last served on active duty 
from April 1958 to April 1964, with five years of additional 
service prior to that period.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDING OF FACT

Bilateral hearing loss was not affirmatively shown to have 
had onset during service; bilateral hearing loss was not 
manifested to a compensable degree within one year from the 
date of separation from service; and bilateral hearing loss, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 


CONCLUSION OF LAW

A bilateral hearing loss disability was not due to disease or 
injury incurred in or aggravated by active service, and 
service connection may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1131, 1112, 1137, 5107(b) 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.385 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA notice by letter dated in September 
2003.  The notice advised the veteran of what was required to 
prevail on his claim of service connection for bilateral 
hearing loss; what specifically VA had done and would do to 
assist in the claim; and what information and evidence the 
veteran was expected to furnish.  The RO specifically 
informed the veteran that VA would assist him in obtaining 
records from private and Federal government facilities such 
as VA, if properly identified, but that the veteran had to 
provide both identifying information and a signed release for 
VA to obtain private records on his behalf.  He was asked to 
submit evidence, which would include any evidence in his 
possession, that pertained to the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable and effective date of the disability). 

To the extent that notice of the degree of disability 
assignable and effective date of the disability was not 
provided, as the claim is denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran with respect to 
any defect in the VCAA notice required under Dingess at 19 
Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded the 
opportunity to testify at a personal hearing, but he declined 
a formal personal hearing in favor of an informal hearing 
conference with a Decision Review Officer at the RO in April 
2004.  The RO has obtained the veteran's service medical 
records and VA treatment records.  The veteran himself has 
submitted a private report, to include an audiogram, from 
Michael LeMay, AU.D., dated in September 2004.  He has not 
identified any additional records for the RO to obtain on his 
behalf.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.A. § 
5103A(d).  The veteran was afforded a VA examination in 
January 2004, specifically to evaluate the nature and 
etiology of any hearing loss under VA standards.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that he has bilateral hearing loss as a 
result of in-service acoustic trauma related to his duties of 
repairing aircraft.  He asserts that for years in the service 
he was exposed to jet engine noise with only rubber earplugs 
that he deemed ineffective.  Since service, he states that he 
did not hear as well as he did prior to service.  He claims 
that he was not exposed to an "overabundance" of loud 
noises in his post-service employment as an electronic 
technician, where he was exposed to the whirring of computers 
and fans only, and in heavy construction where he was into 
planning, coordinating and supervising and not into operation 
of equipment.  

The veteran's service personnel records indicate that his 
military occupational specialty was automatic flight control 
systems specialist.  His service medical records do not show 
any complaints, clinical findings, or diagnosis of hearing 
loss.  For example, audiogram findings at the time of an 
April 1958 re-enlistment physical examination indicated the 
following pure tone thresholds, in decibels, at 250, 500, 
1000, 2000, 4000, and 8000 Hertz:  15, 15, 15, 15, 15, and 15 
in the right ear; and 15, 15, 15, 15, 15, and 15 in the left 
ear.  Moreover, his hearing was 15/15 for whispered voice in 
both ears (which were also the findings on enlistment 
physical examinations in March 1953 and April 1956).  
Audiometric testing completed in March 1962 and May 1963 did 
not indicate findings consistent with hearing loss.  
Audiogram findings at the time of a March 1964 discharge 
physical examination indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 4000, 6000, and 
8000 Hertz:  10, 10, 5, 15, 20, and 20 in the right ear; and 
0, 0, 5, 10, 20, and 15 in the left ear.  

Post-service medical records show that the veteran underwent 
VA audiograms on an outpatient basis in December 2000 and 
October 2003.  In December 2000, he reported that he noted 
bilateral hearing loss when he began taking classes.  
Audiogram findings at that time indicated the following pure 
tone thresholds, in decibels, at 250, 500, 1000, 2000, 3000 
(except in the left ear), 4000, and 8000 Hertz:  10, 20, 25, 
25, 50, 70, and 90 in the right ear; and 10, 25, 30, 35, 50, 
and 70 in the left ear.  In October 2003, the veteran 
reported that his hearing had declined since the last test.  
Audiogram findings at that time indicated the following pure 
tone thresholds, in decibels, at 250, 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  15, 25, 35, 40, 70, 85, and 90 in the 
right ear; and 15, 35, 40, 45, 50, 60, and 75 in the left 
ear.  

The December 2000 VA findings constitute the initial showing 
of hearing loss reflected in the file, and it comes more than 
35 years after the veteran's discharge from service in April 
1964.  As to whether or not the current bilateral hearing 
loss is related to the veteran's period of military service, 
he underwent both a VA examination and a private hearing 
evaluation.   

At the time of a VA examination in January 2004, audiogram 
findings indicated the following pure tone thresholds, in 
decibels, at 500, 1000, 2000, 3000, and 4000 Hertz:  25, 40, 
50, 80, and 95 in the right ear; and 35, 40, 45, 55, and 60 
in the left ear.  The veteran described his military history 
of working on the flight line as an electronic fuel 
repairman, and his post-service history as an electronic 
technician and laborer at a construction site, without 
provision of hearing protection.  Recreationally, he reported 
no noise exposure.  The diagnosis was bilateral sensorineural 
hearing loss, moderately severe on the right and moderate on 
the left.  Following a review of the veteran's claims file, 
to include service medical records, and with due 
consideration of the veteran's exposure to loud noise levels 
in the military, the examiner expressed the opinion that the 
veteran's current hearing loss was not due to military 
service but was probably due to past occupational noise 
exposure and aging.  In this regard, the examiner noted that 
testing revealed normal hearing bilaterally throughout 
service and at discharge.

At the time of a subsequent private audiologic evaluation in 
September 2004, the veteran reported significant history of 
military noise exposure, working in close proximity to jet 
aircraft (there was no mention of potential post-service 
noise exposures).  The veteran reported that he noticed a 
decrease in hearing when he left service.  An audiogram 
reflected findings of bilateral sensorineural hearing loss.  
The private audiologist opined that "[i]t would appear that 
at least part of the hearing loss may well have been affected 
by his past history of acoustic trauma and noise exposure."  

As compared with the January 2004 VA medical opinion, the 
Board finds the private audiologist's opinion to be of less 
probative value in determining whether the veteran's 
bilateral hearing loss was related to his period of military 
service.  In that regard, the Board notes that it may 
consider a medical opinion to be of less weight and 
credibility when the basis of the opinion is shown to be less 
than complete or contradicted by other evidence.  See Reonal 
v. Brown, 5 Vet. App. 458, 460-61 (1993).  Further, medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In regard to the private audiologist's statements, they are 
made apparently without benefit of review of the veteran's 
medical records and claims folder, including his service 
medical records.  They appear to be based solely on the 
veteran's own reported history of noise exposure during 
military service, and not on consideration of any other 
possible noise exposures following service.  While the 
veteran's reports of noise exposure during service may be 
plausible and even substantiated by the record, the veteran's 
post-service occupational history was not even discussed by 
the private audiologist, in contrast to the VA examiner.  As 
noted, the veteran has asserted that he was not exposed to 
excessive noise following discharge, but he has conceded to 
some occupational noise exposure after service, and this was 
discussed in the report of his VA examination.  In addition, 
the VA examiner also relied on the findings of normal hearing 
while the veteran was on active duty.

In considering the private opinion, it is further noted that 
the audiologist did not specifically relate the veteran's 
hearing loss to his period of military service.  
Specifically, in reference to the veteran's history of 
acoustic trauma in service, the private opinion is still 
rather speculative (e.g., "may well have been").  The VA 
opinion, however, is expressed in less ambiguous terms.  The 
provisions of 38 C.F.R. § 3.102 state that service connection 
may not be based on a resort to speculation or even remote 
possibility.  The Court has provided that medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  

In light of the foregoing reasons, the Board finds that the 
January 2004 VA opinion warrants a greater degree of 
probative weight than the September 2004 opinion from the 
private audiologist.  

The Board has no doubt that the veteran is sincere in his 
belief that his bilateral hearing loss is related to acoustic 
trauma in service.  However, it is well established that, as 
a layperson, he is not considered competent to provide the 
requisite medical opinion as to the existence or etiology of 
a hearing loss disability.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, his assertions do not 
constitute competent medical evidence that his hearing loss 
was related to service.

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence 
demonstrates that the veteran's bilateral hearing loss became 
manifest years after his service discharge and has not been 
medically linked to service.  As the preponderance of the 
evidence is against the claim of service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Service connection for bilateral hearing loss is denied.  



___________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


